UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-6838



HARRY RIZER,

                                               Petitioner - Appellant,

          versus


PAUL KIRBY, Warden, Northern Regional Jail/
Correctional Facility,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-20-2)


Submitted:     September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Rizer, Appellant Pro Se.     Leslie K. Kiser, WEST VIRGINIA
DEPARTMENT OF CORRECTIONS, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry Rizer appeals the district court’s order denying his

“Motion for Stay of Judgment Pending Rehearing.” We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

see 28 U.S.C. § 1291 (1994), and certain interlocutory and collat-

eral orders. See 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2